Citation Nr: 0421303	
Decision Date: 08/04/04    Archive Date: 08/09/04	

DOCKET NO.  02-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include degenerative joint disease of 
the left knee. 

2.  Entitlement to service connection for a left hand and/or 
wrist disability, claimed as secondary to a service-connected 
right knee disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to April 
1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a rating decision of December 1992, the RO denied 
entitlement to service connection for degenerative joint 
disease of the left knee.  The veteran voiced no disagreement 
with that decision, which, accordingly, became final.  Since 
the time of the December 1992 decision denying entitlement to 
service connection for degenerative joint disease of the left 
knee, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence new, 
but not material, and the current appeal ensued.  

Finally, for reasons which will become apparent, the issues 
of service connection for a left hand and/or wrist disability 
and a left knee disorder on a de novo basis are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  In a decision of December 1992, the RO denied entitlement 
to service connection for degenerative joint disease of the 
left knee.  

2.  Evidence submitted since the time of the RO's December 
1992 decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim for 
service connection for a left knee disability.  

CONCLUSIONS OF LAW

1.  The decision of the RO in December 1992 denying the 
veteran's claim for service connection for degenerative joint 
disease of the left knee is final.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 2002).  

2.  Evidence received since the time of the RO's December 
1992 decision denying entitlement to service connection for 
degenerative joint disease of the left knee is new and 
material, and sufficient to a proper reopening of the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the case at hand, in correspondence of August 2002, the RO 
provided notice to the veteran regarding the duty to notify 
him of the evidence he must provide, and of the evidence 
which the VA would obtain on his behalf.  That same 
correspondence provided the veteran with the opportunity to 
submit evidence, notified him of what evidence was still 
required, and provided a notice of who was responsible for 
securing the evidence.  The veteran was also provided a 
Statement of the Case and Supplemental Statement of the Case 
apprising him of various VA actions in his case.  

The Board acknowledges that, in the case before it, the 
veteran was not provided with Veterans Claims Assistance Act 
(VCAA) notice until one month following the initial 
unfavorable decision on the issue of service connection for a 
chronic left knee disability.  Moreover, the Board is 
cognizant of the United States Court of Appeals for Veterans 
Claims' (hereinafter "the Court") recent holding in 
Pelegrini v. Principi, No. 01-944 (U. S. Vet App. June 24, 
2004) that VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a claim for VA benefits.  However, under 
the circumstances of this case, the Board is of the opinion 
that the RO's compliance with the VCAA notice provisions 
subsequent to the initial unfavorable decision is not 
prejudicial.  See Pelegrini, supra.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and both a 
Statement of the Case and Supplemental Statement of the Case 
were provided to the appellant.  In that regard, the veteran 
was provided every opportunity to submit evidence, and to 
attend a hearing at the RO before a Hearing Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
In point of fact, the veteran, following a request for a 
hearing before a traveling member of the Board, withdrew his 
request for that hearing.  He has been provided with notice 
of the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  Moreover, the veteran was 
given ample time to respond.  Accordingly, notwithstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F3d. 1369 (Fed. Cir. 2004).  
Thus, adjudication of his claim poses no risk of prejudice to 
the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
fact, the veteran, in correspondence of March 2002, indicated 
that he had no additional medical evidence to submit.   He 
has had sufficient notice of the type of information needed 
to support his claim, and of the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

In a rating decision of December 1992, the RO denied 
entitlement to service connection for a chronic left knee 
disability, claimed as secondary to the veteran's service-
connected right knee disorder.  Allegedly, in September 1990, 
the veteran's right knee had "given out," causing him to 
fall, and injure his left knee.  In reaching this 
determination, the RO found that the veteran's service 
medical records were negative for any evidence of left knee 
complaints or treatment.  Additionally noted was that a VA 
medical examination of September 1950 was also negative for 
left knee pathology.  During private hospitalization in 1971, 
degenerative changes were noted in both knees.   Reportedly, 
in a statement of February 1990, the veteran's private 
physician had noted the presence of advanced osteoarthritis 
in both knees.  

At the time of a VA orthopedic evaluation in January 1991, 
the veteran complained of bilateral knee pain.  Apparently, 
he was doing well until September 1990, when he suffered a 
fall.  Reportedly, since that time, the veteran had 
experienced bilateral knee pain, with the right knee equal to 
the left.  Radiographic studies of the left knee were 
described as showing severe medial compartment degenerative 
changes.  Also noted was that the veteran was status post a 
total knee replacement on the right.  In April 1992, the 
veteran described his left knee discomfort as becoming 
progressively painful, and necessitating the use of a cane.  
He was to undergo evaluation for a left total knee 
replacement.

Based on the aforementioned, the RO denied entitlement to 
service connection for a chronic left knee disability.  This 
was based on the fact that a chronic left knee condition was 
not shown in service, or at the time of a VA examination in 
September 1950.  Review of the evidence of record showed that 
the veteran had degenerative joint disease of the left knee 
prior to his fall in September 1990.  Under the 
circumstances, the RO concluded that the veteran's left knee 
disorder was neither proximately due to nor the result of his 
service-connected right knee disorder.

At the time of a VA orthopedic examination in March 2002, the 
veteran reported that his right knee gave out "50 times a 
day," resulting in falls.  In general, the veteran reported 
that he experienced significant problems secondary to his 
right knee.  When further questioned, the veteran indicated 
that, in his opinion, his left knee had become worse, 
prompting the need for a left TKA "secondary to ongoing right 
knee problems."  Following physical examination, no diagnosis 
was given for the left knee.  

Received in July 2002 was a (February 1994) statement from a 
private orthopedic surgeon.  That statement was to the effect 
that the veteran had "a long history" of bilateral knee pain.  
Reportedly, he was status post multiple procedures on his 
right knee, with a "total knee" in 1989.  According to the 
veteran, since that time, the only problem he had experienced 
was instability.  However, due to the instability problem 
with his right knee, he had experienced progressively 
increasing pain in his left knee, such that it had become a 
major problem.  According to the veteran, he had been 
experiencing night pain, and was unable to walk more than 
half a block without discomfort.  Further noted was that the 
veteran's left knee had become progressively worse, and that 
he was "absolutely miserable."  Following physical 
examination, the clinical impression was severe 
osteoarthritis of the left knee.

Also received in July 2002 was an additional statement from 
the orthopedic surgeon who had furnished the February 1994 
commentary.  That statement, dated in February 2001, was to 
the effect that the veteran had fallen while coming down 
steps at his home on January 31st.  Reportedly, at that time, 
the veteran had hyperflexed his left knee, falling on his 
outstretched left wrist.  According to the veteran, the pain 
in his knee was quite severe.  Upon completion of a physical 
examination, the clinical impression was first degree medial 
collateral ligament, with patellar subluxation of the left 
knee.  

In a VA orthopedic note dated in July 2002, it was noted that 
the veteran had undergone a left total knee replacement in 
1994.  The clinical assessment was bilateral painful total 
knee arthroplasties.  

Analysis

The veteran in this case seeks service connection for a 
chronic left knee disability, claimed as secondary to his 
service-connected right knee disorder.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).   Finally, where is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of a service-connected condition, the 
veteran may be compensated for the degree of disability, but 
only that degree, which is over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103 (West 2002); 
38 C.F.R. § 3.156 (2002).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decision in 
December 1992, it was determined that the veteran's left knee 
disability had no relationship to any incident or incidents 
of his period of active military service, or to his service-
connected right knee disorder.  In point of fact, based on 
the evidence of record, it was determined that the veteran's 
degenerative joint disease of the left knee existed prior to 
the fall in September 1990, at which time the veteran's right 
knee allegedly "gave out," resulting in injury to his left 
knee.  The RO's decision in December 1992 was adequately 
supported by and consistent with the evidence then of record, 
and is now final.  

Evidence submitted since the time of the RO's December 1992 
decision, consisting of various VA and private treatment 
records and examination reports, is both "new" and "material" 
as to the issue of service connection for a chronic left knee 
disability.  In that regard, multiple physical continue to 
confirm degenerative joint disease in the left knee.  This 
evidence, while new, is not material, as it does not address 
the etiology of the left knee disorder.  However, in 
correspondence of February 1994, the veteran's private 
physician indicated that, due to instability in the veteran's 
right knee, he had experienced progressively increasing pain 
in his left knee, to the point where he was unable to walk 
more than half a block without discomfort.  That same 
physician, in correspondence of February 2001, described a 
fall in which the veteran had hyperflexed his left knee, 
resulting in severe knee pain.  Such information, when taken 
in conjunction with the aforementioned examinations, 
provides, at a minimum, a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability," and, as such, is sufficient to a proper 
reopening of his previously denied claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Under such circumstances, 
the Board is of the opinion that the veteran's claim for 
service connection for a chronic left knee disability 
(secondary to the veteran's service-connected right knee 
disorder) has been reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a chronic left knee disability is 
reopened, and to that extent only, the appeal is allowed.


REMAND

As noted above, the veteran's claim for service connection 
for a chronic left knee disability (claimed as secondary to a 
service-connected right knee disorder) has been reopened.  
Accordingly, a de novo review of all pertinent evidence of 
record must now take place. 

The Board further notes that, notwithstanding the additional 
evidence submitted, the exact nature and etiology of the 
veteran's chronic left knee disorder remains somewhat 
unclear.  The United States Court of Appeals for Veterans 
Claims has held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability. 
(Allen v. Brown, 7 Vet.App. 439 (1995)).  At the present 
time, it is unclear whether the veteran's current left knee 
disorder is proximately due to, the result of, or aggravated 
by his service-connected right knee disability.  This is 
particularly the case given the somewhat vague nature of the 
aforementioned statements of the veteran's private physician, 
and the fact that the veteran's left knee pathology may have 
been present as early as 1971.  

As regards the veteran's claim for service connection for a 
chronic left hand and/or wrist disability, the Board notes 
that, based on the evidence of record, it is unclear whether 
the veteran currently suffers from a chronic disability of 
his left wrist or hand.  While in February 2001, there was a 
noted a probable left navicular fracture, on VA outpatient 
orthopedic evaluation in July 2002, an examination of the 
veteran's left hand was within normal limits, with the 
exception of a grind test at the base of the thumb.  While at 
that time, there was additionally noted some arthritis in the 
area of the first carpal/metacarpal, it is unclear whether 
this pathology is in any way the result of a fall resulting 
from the veteran's service-connected right knee.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
who treated the veteran subsequent to 
January 2003, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the claims 
folder.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.  

2.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his current left 
knee disability, and disorder of the left 
hand and/or wrist.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the orthopedist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  Regarding the left wrist, 
upon completion of the examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from a chronic left hand and/or wrist 
disability and, if so, whether that 
disability is as likely as not the result 
of a "fall" or "falls" precipitated by 
the veteran's service-connected right 
knee disability.  Concerning the left 
knee, the physician should, additionally, 
offer his opinion as to whether the 
veteran's current left knee disability is 
as likely as not proximately due to, the 
result of, or aggravated by his service-
connected right knee disorder.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

4.  The RO should then review the 
veteran's claims for service connection 
for a left knee disorder (to include 
degenerative joint disease), and a 
disability of the left hand and/or wrist.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last Statement of 
the Case in December 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



